DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 12/10/2021.

Information Disclosure Statement
                The information disclosure statement filed 03/02/2022 was filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
                The abstract filed 12/10/2021 appears to be acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-2, 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11215170B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim(s) 1-2 of application claims all that is recited in claim(s) 1, 2 and 7 of the patent. An omission of an element and its functions is obvious variation if the function of the element is not desired (See MPEP, 2144.04 (ll)(a)).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 8-9 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Non-Patent Literature “Linear micro-actuators based on the shape memory effect” to KOHL et al. (KOHL).

Re; Claim 8:
KOHL discloses:
 A shape memory actuator comprising:
a monolithic shape memory alloy (See Figs. 7a, 8);
a shape memory effect (SME) section (See Figs. 7a, 8: See ¶4.1 lines 9-10) of the monolithic shape memory alloy (See Figs. 7a, 8: See ¶ 4.1-¶4.2), configured for actuation;
a pseudo-elastic (PE) section (See Figs. 7a, 8: See ¶ 4.1: lines 9-10) of the monolithic shape memory alloy (See Figs. 7a, 8: See ¶4.1-¶4.2), configured as a sensor (See Figs. 7a, 8: See ¶4.1-¶ 4.2: biasing element which senses position of shape memory actuator as shown in figures 7a and 7b) for enabling position sensing of the shape memory actuator; and
a control system (See Figs. 7a, 8, 12: See ¶4.1-¶4.2, see lines 7-8 in ¶4.2: control system comprising a microscope which detects the position of the actuator center i.e. boundary line between PE and SME section, the PE section enables sensing the position its boundary line and strain of the PE section as described in figure 12) configured to control the actuator by controlling a current through at least the SME section based on the sensor results of the PE section (See Figs. 7a, 8, 12: further discloses electric power is used to control the actuator by biasing force generated by PE as described in ¶4.1-¶4.3)

Re; Claim 9:
KOHL discloses:
A shape memory actuator according to claim 8, wherein the PE section is configured as a strain gauge (See Figs. 7a, 8: See ¶4.1-¶ 4.2: biasing element which senses position of shape memory actuator as shown in figures 7a and 7b).

Allowable Subject Matter and Prior Art
Claim (s) 3 is allowed along with claims 4-6 are allowed. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art Non-Patent Literature “Linear micro-actuators based on the shape memory effect” to KOHL et al. fails to disclose either alone or in combination fail to teach or fairly suggest:
Re: Claim 3: “a shape memory alloy having an existing pseudo-elastic (PE) section to provide a shape memory effect (SME) section having a different transformation temperature than the existing pseudo-elastic (PE) section, the transformation temperature of the existing PE section being lower than an intended operating temperature of the SME section” in combination with limitations of base claim and intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                            October 5, 2022